Detailed Action
	This action is responsive to an original non-provisional application filed on 2/13/2020 with acknowledgement that this application does not claim priority to another application.
	Claims 1, 8, 10-11, 17, and 19 are currently pending.  Claims 11, 17, and 19 have been withdrawn from further consideration.  Claims 1 and 11 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on June 22, 2022 is acknowledged.  Three pages of amended claims were received on 6/22/2022.  Claims 1, 8, 10-11, 17, and 19 have been amended.  Claims 5-6 and 14-15 have been cancelled.  Claims 1 and 8 are now objected to as noted below.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In Claim 1 Line 24, “the determined air speed” should be revised to “the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims. 
In Claim 8 Lines 2-3 , “when the determined the air speed of the air flowing past the boom” should be revised to “when the determined air speed of the air flowing past the boom” to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0127567 A1 to Loukili et al. (“Loukili”) in view of US PGPUB 2021/0182978 A1 to Nissing (“Nissing”).
As to Claim 1, Loukili discloses a system (Title “Agricultural sprayer performance control system”) for controlling a ground speed of an agricultural sprayer (Fig. 2 #150 “agricultural sprayer”, See Paragraph 0070 disclosing ground speed being controlled), the system comprising: 
a boom (Fig. 3A #182 “boom”); 
a nozzle (See a single nozzle 184 in Fig. 3A) mounted on the boom (See Fig. 3A, also see a nozzle #108 in Fig. 1 for reference), the nozzle configured to dispense a fan of an agricultural fluid as the agricultural sprayer travels across a field (See Paragraph 0019 disclosing types of agricultural fluids dispensed by the nozzle, See Fig. 3A showing nozzle 184 dispensing a fan of agricultural fluid 186); 
a sensor (Fig. 4 #230 “wind speed/direction sensor”, See Paragraph 0066), the sensor configured to capture data indicative of air speed of air flowing past the boom as the agricultural sprayer travels across the field (See Paragraph 0056, wind speed is equivalent to air speed); and 
a controller (Fig. 4 #208 “control system”) communicatively coupled to the sensor (See Fig. 4, Also See Paragraphs 0066-0070 disclosing that 226 of the controller controls based on performance metrics which it is understood includes data from the sensor), the controller configured to: 
receive the captured data from the sensor as the agricultural sprayer travels across the field (See Paragraph 0039);
determine the air speed of the air flowing past the boom as the agricultural sprayer travels across the field based on the received data (See Paragraph 0039 disclosing that output signals can be generated by sensed variables, See Paragraph 0066 disclosing that sensor signals are received by wind speed, thus it is understood that output signals can be a determined air speed of the air flowing past the boom)
compare the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field is within the predetermined air speed range (See Paragraph 0069 disclosing that a performance metric, which is understood can include the determined air speed, is compared to a pre-defined performance target or threshold); and
initiate an increase in the ground speed of the agricultural sprayer when the determined air speed is within the predetermined air speed range (See Paragraphs 0069-0070).
Regarding Claim 1, Loukili does not specifically disclose wherein the sensor is mounted on the boom (See Paragraphs 0039, a specific mounting location of the sensor 230 is not disclosed.)
However, Loukili does further disclose wherein other sensors are mounted to the boom (See Paragraphs 0038-0041 it is understood that various sensors 220 can be mounted on the boom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loukili such that the sensor 320 is mounted to the boom, as doing so would utilize a known technique taught by Loukili to yield the predictable result of securing the sensor to the agricultural sprayer (See Paragraphs 0039 and 0041). 
Regarding Claim 1, Loukili as applied above does not specifically disclose wherein the controller is configured to monitor a time period across which the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field is within the predetermined air speed range; and 
initiate an increase in the ground speed of the agricultural sprayer when the determined air speed is within the predetermined air speed range across a predetermined time period (Paragraph 0069 does not disclose any time periods associated with the predetermined air speed range and Paragraph 0098 discloses a real time clock that provides timing functions for a processor but does not specifically disclose the controller being configured to monitor a time period across which the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field is within the predetermined air speed range). 
However, Nissing discloses a system (See Fig. 1, Title, “Highly responsive farming systems with extraordinary in-season optimization, Per Paragraph 0093 the speed of a tractor can be controlled”) for controlling a ground speed of an agricultural sprayer (Fig. 1 #111 “agricultural apparatus”), the system comprising; 
a boom (See Paragraph 0096, “sprayer boom);
a nozzle mounted on the boom, the nozzle configured to dispense agricultural fluid as the agricultural sprayer travels across a field (See Paragraph 0096, it is understood that the boom has at least one nozzle that sprays fertilizer which is an agricultural fluid);
a sensor (Fig. 1 #112 “remote sensor”, See Paragraph 0052), the sensor configured to capture data (Fig. 1 #106 “field data”, See Paragraph 0052) indicative of an air speed of air flowing past the boom as the agricultural sprayer travels across the field (See Paragraphs 0050 disclosing wind sensors and 0099 disclosing that air speed sensors can be used to capture air speed data, it is understood that either the sensor that measures wind speed or the sensor on the drone that measures air speed is configured to capture data indicative of an air speed of air flowing past the boom as the agricultural sprayer travels across the field); and
a controller (Fig. 1 #114 “application controller” with #130 “agricultural intelligence computer system” and #109 “network”, See Paragraph 0093) communicatively coupled to the sensor (See Fig. 1 and Paragraph 0052), the controller configured to:
receive the captured data from the sensor as the agricultural sprayer travels across the field (See Paragraph 0088 and Fig. 1);
determine the air speed of the air flowing past the boom as the agricultural sprayer travels across the field based on the received data (See Paragraphs 0052-0061, See Paragraph 0106 where it is disclosed that the captured data is processed to derive distinct data points),
compare the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field to a predetermined air speed range (See Paragraph 0108, the predetermined parameter range is established from the quality thresholds);
monitor a time period across which the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field is within the predetermined air speed range (See Paragraph 0108, “one or more comparison techniques, such as, but not limited to, root mean square error with leave-one-out cross validation” are disclosed, and it is understood that one of these techniques can be monitoring a time period across which a parameter is within the associated predetermined parameter range.); and
initiate an increase in the ground speed of the agricultural sprayer when the determined air speed is within the predetermined air speed range across a predetermined time period (See Paragraph 0108 disclosing “one or more comparison techniques, such as, but not limited to, root mean square error with leave-one-out cross validation”, and it is understood that one of these techniques can be monitoring a time period across which a parameter is within the associated predetermined parameter range and having a certain time period that a parameter can be within the associated predetermined parameter range, Per Paragraph 0093 a speed controller can be used to control the speed of a tractor, therefore it is understood that the controller is configured to initiate an increase in the ground speed of the agricultural sprayer when the monitored time period exceeds a predetermined time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loukili as applied above such that the controller is configured to monitor a time period across which the determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field is within the predetermined air speed range; and 
initiate an increase in the ground speed of the agricultural sprayer when the determined air speed is within the predetermined air speed range across a predetermined time period, 
as taught by Nissing, for the purpose of optimizing application of agricultural product on the field (See Paragraph 0256). 
As to Claim 8, in reference to the system of Loukili in view of Nissing as applied to Claim 1 above, Loukili in view of Nissing further disclsoes wherein the controller is further configured to initiate a reduction in the ground speed of the agricultural sprayer when determined air speed of the air flowing past the boom as the agricultural sprayer travels across the field falls below a minimum value of the predetermined air speed range (See Loukili Paragraphs 0046 and 0070 which disclose controlling the velocity of the agricultural sprayer based on a performance metric which is understood can include slowing down the vehicle based on air speed.  Furthermore based on Nissing Paragraph 0108 it is understood that the performance metric can include the air speed falling below a minimum value of a range).   
As to Claim 10, in reference to the system of Loukili in view of Nissing as applied to Claim 1 above, Loukili in view of Nissing further discloses wherein the controller is further configured to receive an input associated with the predetermined air speed range from an operator of the agricultural sprayer (See Loukili Paragraphs 0037, 0061-0062, 0071, 0086 and 0125.  Furthermore, it is understood that the operator inputs can be associated with the predetermined air speed range taught by Nissing in Paragraph 0108).
Response to Arguments
Applicant’s arguments with respect to Claims 1, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        July 7, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 13, 2022